 1   Wm. Thomas Lewis, Esq. (CSB No. 116695)
     ROBERTSON & LEWIS
 2   An Association of Attorneys
     Post Office Box 1257
 3   Gilroy, CA 95021-1257
     Telephone: (408) 294-3600
 4
     Attorneys for Secured Creditor
 5   Heritage Bank of Commerce
 6

 7                                UNITED STATES BANKRUPTCY COURT
 8                                 NORTHERN DISTRICT OF CALIFORNIA
 9

10
      In re                                                           Case No. 20-30095
11
      DOUCE FRANCE,                                                   Chapter 11
12
                       Debtor.                                        CERTIFICATE OF SERVICE OF
13                                                                    SECURED CREDITOR HERITAGE
                                                                      BANK OF COMMERCE’S
14                                                                    OBJECTION TO DEBTOR’S PLAN
                                                                      AND DISCLOSURE STATEMENT
15
                                                                      Date: October 15, 2020
16                                                                    Time: 10:00 a.m.
                                                                      Place: United States Bankruptcy Court
17                                                                          Courtroom 19
                                                                            450 Golden Gate Avenue
18                                                                          16th Floor
                                                                            San Francisco, CA 94102
19                                                                    Judge: Hon. Hannah L. Blumenstiel

20            I am a citizen of the United States and a resident of the County aforesaid; I am over the age
21
     of eighteen years and not a party to the within above-entitled action; my business address is
22
     Robertson & Lewis, P.O. Box 1257, Gilroy, CA 95021-1257.
23
              1.     Served by the Court via Notice of Electronic Filing (NEF): On the date set forth
24

25   below, the foregoing document will be served by the court via NEF and hyperlink to the document:

26   SECURED CREDITOR HERITAGE BANK OF COMMERCE’S OBJECTION TO
27
     DEBTOR’S PLAN AND DISCLOSURE STATEMENT. On the date set forth below, I
28
     checked the CM/ECF docket for this action and determined that the following persons are on the


                                                              1
                             Certificate of Service of Objection to Plan and Disclosure Statement
 1
     Electronic Mail List to receive NEF transmission at the e-mail addresses stated below:
 2

 3    NAME                                                           E-MAIL ADDRESS(ES)
      Steven Robert Fox                                              emails@foxlaw.com
 4
      Jared A. Day                                                   jared.a.day@usdoj.gov
 5
                                                                     ankey.to@usdoj.gov
 6    Michael S. Greger                                              mgreger@allenmatkins.com
 7    William Thomas Lewis                                           wtl@roblewlaw.com
 8                                                                   kimwrenn@msn.com

 9    Martha J. Simon                                                mjs@mjsimonlaw.com, mjsecf@gmail.com
      Office of the U.S. Trustee/SF                                  USTPRegion17.SF.ECF@usdoj.gov
10

11

12           2.      On the date set forth below, the above-entitled document was served on the interested

13   parties in said action by placing a true copy thereof, enclosed in a sealed envelope with postage
14
     thereon fully prepaid, for collection and mailing, following ordinary business practices, in the United
15
     States mail at the above business address, addressed as shown below. The list of parties served is
16
     provided below.
17

18           I am readily familiar with this firm’s practice for collection and processing of correspondence

19   for mailing with the United States Postal Service and, in the ordinary course of this firm's business,
20   correspondence would be deposited with the United States Postal Service the same day it was placed
21
     for collection and processing.
22
             I declare under penalty of perjury under the laws of the State of California that the foregoing
23

24   is true and correct.

25           Executed on October 6, 2020, Gilroy, California.

26

27
                                                       /s/ Kimberly D. Wrenn
28
                                                       KIMBERLY D. WRENN


                                                             2
                            Certificate of Service of Objection to Plan and Disclosure Statement
 1
                                              *****SERVICE LIST******
 2

 3   Citibank                                   Citibank                                        City of Redwood City
     P.O. Box 78019                             PO Box 790034                                   P.O. Box 841201
 4
     Phoenix , AZ 85062-8019                    St. Louis , MO 63179-0034                       Los Angeles , CA 90084-1201
 5
     City of Redwood City         Cold Storage                                                  Daylight Foods
 6   1017 Middlefield Road        850 92nd Ave # 5                                              30200 Whipple Road
     Redwood City , CA 94063-1993 Oakland , CA 94603                                            Union City , CA 94587-1524
 7

 8   Discover Bankruptcy Dept.                  Douce France                                    Forward Financing LLC
     P.O. Box 3025                              P.O. Box 7207                                   Fast Business Financial LLC
 9   New Albany , OH 43054-3025                 Redwood City , CA 94063                         6420 Wilshire Blvd.
                                                                                                Los Angeles , CA 90048-5502
10

11   HSBC - Undeliverable                       Joanne Ferreira                                 JP Morgan Chase Bank, NA
     P.O. Box 6003                              686 Broadway Street                             P.O. Box 6026
12   Hagerstown , MD 21747                      Redwood City , CA                               Chicago , IL 60680-6026
                                                94063-3103
13
     JPMorgan Chase Bank N A                    Pacful                                          Sears
14
     Bankruptcy Department Mail                 11311 White Rock Rd                             8725 W Sahara Avenue
15   Intake Team                                Rancho Cordova , CA                             The Lakes , NV 89163
     700 Kansas Lane Floor 01                   95742-6876
16   Monroe , LA 71203-4774
17
     Travelers Insurance                        Unique Funding Solutions                        Channel Partners Capital LLC
18   9954 Maryland Drive, # 6100                71 S Central Avenue                             11100 Wayzata Blvd, #305
     Henrico , VA 23233                         Valley Stream , NY                              Minnetonka , MN 55305-5537
19                                              11580-5495
20   Channel Partners Capital Loan              Susquehanna Salt Lake, LLC                      Mauro R. Ferreira
21   Docs                                       136 E S Temple                                  686 Broadway Street
     11100 Wayzata Blvd, #305                   Suite 1400                                      Redwood City , CA 94063
22   Hopkins , MN 55305                         Salt Lake City , UT 84111

23   Bank of America                            Capital One                                     Capital One Bank (USA) NA
     P.O. Box 982238                            P.O. Box 60599                                  by American InfoSource as Agent
24                                                                                              4515 N. Santa Fe Ave.
     El Paso , TX 79998                         City of Industry , CA
                                                91716-0599                                      Oklahoma City , OK
25
                                                                                                73118-7901
26
     Capital One Bank (USA) NA                  Challenge Dairy                                 Credit Collection Services
27   by American InfoSource as Agent            6701 Donlon Way                                 725 Canton Street
     P.O. Box 71083                             Dublin , CA 94568                               Norwood , MA 02062
28   Charlotte , NC 28272-1083



                                                              3
                             Certificate of Service of Objection to Plan and Disclosure Statement
 1
     Financial Pacific Leasing, Inc.          Francis T. Sakamaki                             Joe Lieberman Esq.
 2   3455 S. 344th Way, Suite 300             Sakamaki Law Firm                               P.O. Box 356
     Federal Way , WA 98001                   500 N. State College Blvd,                      Cedarhurst , NY 11516
 3                                            Ste 1100
                                              Orange , CA 92868
 4

 5
     Matthews Law Firm, Inc.                  Mybusinessloan.com, LLC                         CA Employment Development
 6   2522 Chambers Rd., Suite 100             1901 Camino Via Robles                          Dept
     Tustin , CA 92780                        Suite 120                                       Bankruptcy Group MIC 92E
 7                                            Carlsbad , CA 92008                             P.O. Box 826880
 8                                                                                            Sacramento , CA 94280-0001

 9   California Dept of Tax & Fee             Chief Tax Collection Section                    Franchise Tax Board
     Admin                                    Employment Development                          BANKRUPTCY SECTION
10   121 Spears St., Ste 460                  Dept                                            MS A340
11   San Francisco , CA 94105                 P.O. Box 826203                                 PO Box 2952
                                              Sacramento , CA 94230-0001                      Sacramento , CA 95812-2952
12

13   Internal Revenue Service                 San Mateo County Property                       The U.S. Securities &
     P.O. Box 7346                            Tax                                             Exchange Commission
14
     Philadelphia , PA 19101-7346             555 County Center, 1st Floor                    Attn: Bankruptcy Counsel
15                                            Redwood City , CA 94063                         444 S. Flower St., #900
                                                                                              Los Angeles, CA 90071-9591
16
     Forward Finance                          Forward Finance
17
     100 Summer St., #1175                    c/o John Lockwood
18   Boston, MA 02110                         Kearns, Brinen, Monaghan
                                              20 East Division St., 2nd Flr.
19                                            Dover, DE 19910
20

21

22

23

24

25

26

27

28



                                                            4
                           Certificate of Service of Objection to Plan and Disclosure Statement
